DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 lines 6-7 reads: “in a first direction”. This should be corrected to read - - in the first direction - -.
Claim 8 line 7 reads: “the screw portion”. This should be corrected to read - - a screw portion - -. 
Claim 1 line 15, claim 8 line 16, and claim 9 line 19 read: “and being configured”. This should be corrected to read - - and the bolt being configured - -. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 3 059 736 A) in view of Zhang (US 8 955 266 B2).
Regarding claim 1, Boyd discloses a fastening member (see Figs. 1-3) configured to fasten a first fastened member (54) and a second fastened member (52) having a first screw hole (hole in 52, see Fig. 3), the first fastened member being a hollow member (see Fig. 3) having a first wall (56) and a second wall (44), and the first wall and the second wall facing each other (see Fig. 3), comprising: 
a bolt (12) having a screw portion (26) to be inserted through a second hole (46) in a first direction and to be screwed into the first screw hole, the second hole being provided on the second wall, the bolt comprising a first flange (flat edge of bolt head 22 seen in Fig. 2) at a position in a second direction (A) from the screw portion (26, see Fig. 1), the second direction being opposite to the first direction (B, see annotated Figure 3 below);
a biasing member (14) configured to bias the bolt in the second direction, the biasing member being in contact with the first flange of the bolt (see Fig. 2); and 
a case (18, 20, 60, and 70) to be inserted into a first hole (58) provided on the first wall, the case being configured to accommodate the bolt (see Fig. 3), wherein 
while the case is inserted into the first hole, a tool (72) used for a task of fastening the accommodated bolt is inserted into the case from a side of the first wall opposite to the other side of the first wall facing the second wall (see Fig. 3).
Boyd fails to disclose that the case includes a first protruding portion located at a position that is in the second direction from the screw portion and the first flange of the bolt, the first protruding portion being configured to restrict movement of the bolt in the second direction and being configured to contact the first protruding portion.
However, Zhang teaches a case (20) that includes a first protruding portion (221) located at a position that is in the second direction (C in annotated Figure 3 below) from the screw portion (threads of 40) and the first flange of the bolt (flat surface on bolt head 40), the first protruding portion being configured to restrict movement of the bolt in the second direction and being configured to contact the first protruding portion (see Column 2 lines 39-47), in order to keep the bolt within the case during assembly and further prevent unwanted loss of parts during assembly (see Column 2 lines 39-47).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening member of Boyd, with Zhang, such that it comprises a first protruding portion located on the case at a position that is in the second direction from the screw portion and the first flange of the bolt, in order to keep the bolt within the case during assembly and further prevent unwanted loss of parts during assembly (see Column 2 lines 39-47 of Zhang).

    PNG
    media_image1.png
    634
    438
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 3.

    PNG
    media_image2.png
    647
    495
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 3.
Regarding claim 3, the combination of Boyd and Zhang teaches that the case (18, 20, 60, and 70 of Boyd) includes a second protruding portion (18 and 20 of Boyd) located at a position that is in a first direction (B of Boyd) from the first flange (flat portion of bolt head 22 of Boyd), and 
the biasing member (14 of Boyd) disposed between the first flange and the second protruding portion (see Fig. 2 of Boyd).
Regarding claim 4, the combination of Boyd and Zhang teaches wherein the case (18, 20, 60, and 70 of Boyd) includes a washer member (18 and 20 of Boyd), as the second protruding portion (18 and 20 of Boyd), disposed at a position that is in the first direction (B of Boyd) from the first flange (flat portion of bolt head 22 of Boyd), the washer member includes: 
a cylindrical portion (C seen in annotated Figure 2 below) through which the screw portion (26 of Boyd) is inserted; 
a second flange (internal flange 34 of Boyd) located at a second direction (A of Boyd) end of the cylindrical portion; and 
a washer portion (36 of Boyd) located at a first direction (B of Boyd) end of the cylindrical portion, the washer portion contacting the second wall (44 of Boyd) while the case is inserted into the first hole (58 of Boyd, see Figs. 2-3 of Boyd), and 
the biasing member (14 of Boyd), through which the screw portion (26 of Boyd) is inserted, is disposed between the first flange and the washer portion.

    PNG
    media_image3.png
    462
    494
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 2.
Regarding claim 5, the combination of Boyd and Zhang teaches wherein while the screw portion (26 of Boyd) is screwed into the first screw hole (hole of 52 of Boyd), a first direction (B of Boyd) end of the screw portion (26 of Boyd) and a first direction end of the washer portion (36 of Boyd) protrude in the first direction from the case (see Figs. 2-3 of Boyd).
Regarding claim 6, the combination of Boyd and Zhang teaches the bolt (12 of Boyd) and the washer member (20 of Boyd). 
The combination of Boyd and Zhang fails to teach as claimed wherein a constituent material of the bolt and the washer member is a metal.
Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Boyd and Zhang, such that it comprises a constituent material of the bolt and the washer member being metal, in order to provide components having strong threaded connections, further eliminating the chances of threads on components becoming deformed during use.
Regarding claim 7, the combination of Boyd and Zhang teaches wherein a constituent material of the case (18, 20, 60, and 70 of Boyd) is a resin (see Column 3 lines 63-65 of Boyd).
Regarding claim 8, Boyd discloses a structure, comprising: 
a first fastened member (54) that is a hollow member (see Fig. 3) having a first wall (56) and a second wall (44), the first wall and the second wall facing each other (see Fig. 3); 
a second fastened member (52) having a first screw hole (hole in 52); 
a bolt (12) to be inserted through a second hole (46) in a first direction (B) and to be screwed into the first screw hole, the second hole being provided on the second wall (see Fig. 3), the bolt comprising a first flange (flat portion of bolt head 22) at a position in a second direction (A) from the screw portion (26), the second direction being opposite to the first direction (see annotated Figure 3 above); and 
a case (18, 20, 60, and 70) to be inserted into a first hole (58) provided on the first wall, the case being configured to accommodate the bolt (see Fig. 3), wherein
a biasing member (14) is configured to bias the bolt in the second direction, the biasing member being in contact with the first flange of the bolt (see Fig. 2). 
Boyd fails to disclose that the case includes a first protruding portion located at a position that is in the second direction from the screw portion and the first flange of the bolt, the first protruding portion being configured to restrict movement of the bolt in the second direction and being configured to contact the first protruding portion.
However, Zhang teaches a case (20) that includes a first protruding portion (221) located at a position that is in the second direction (C in annotated Figure 3 above) from the screw portion (threads of 40) and the first flange of the bolt (flat surface on bolt head 40), the first protruding portion being configured to restrict movement of the bolt in the second direction and being configured to contact the first protruding portion (see Column 2 lines 39-47), in order to keep the bolt within the case during assembly and further prevent unwanted loss of parts during assembly (see Column 2 lines 39-47).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening member of Boyd, with Zhang, such that it comprises a first protruding portion located on the case at a position that is in the second direction from the screw portion and the first flange of the bolt, in order to keep the bolt within the case during assembly and further prevent unwanted loss of parts during assembly (see Column 2 lines 39-47 of Zhang).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Odilair (BR MU9001238 U2) in view of Boyd (US 3 059 736 A) and Zhang (US 8 955 266 B2).
Regarding claim 9, Odilair discloses a printer (10 is disclosed to hold a printer), comprising: 
a frame (1 and 10) configured to support a carriage shaft (see NOTE 1 below); 
a pair of legs (2 seen in Fig. 3) configured to support the frame, the one leg of the pair being a hollow member (see page 3 of merged translation lines 1-4) having a first wall and a second wall (see NOTE 2 below), the first wall and the second wall facing each other; and
a stay portion (12), the stay portion being disposed between the pair of legs (see Fig. 3).
Odilair fails to disclose as claimed a stay portion having a first screw hole,
a bolt to be inserted through a second hole in a first direction and to be screwed into the first screw hole, the second hole being provided on the second wall, the bolt comprising a first flange at a position in a second direction from the screw portion, the second direction being opposite to the first direction; and 
a case to be inserted into a first hole provided on the first wall, the case being configured to accommodate the bolt, wherein
a biasing member is configured to bias the bolt in the second direction, the biasing member being in contact with the first flange of the bolt, and
the case includes a first protruding portion located at a position that is in the second direction from the screw portion and the first flange of the bolt, the first protruding portion being configured to restrict movement of the bolt in the second direction and being configured to contact the first protruding portion.
Boyd teaches a connection between a tubular element (54) and a transverse element (48), the connection comprising a stay portion (48) having a first screw hole (50 and 52),
a bolt (12) to be inserted through a second hole (46) in a first direction and to be screwed into the first screw hole, the second hole being provided on the second wall (44), the bolt comprising a first flange (flat portion of bolt head 22) at a position in a second direction (A in annotated Figure 3 above) from the screw portion (26), the second direction being opposite to the first direction (see annotated Figure 3 above); and 
a case (18, 20, 60, and 70) to be inserted into a first hole (58) provided on the first wall (56), the case being configured to accommodate the bolt (see Fig. 3), wherein
a biasing member (14) is configured to bias the bolt in the second direction, the biasing member being in contact with the first flange of the bolt (see Fig. 20), in order to provide a fastener assembly and connection that utilizes a one size fastener for varying thickness portions being attached (see Column 1 lines 15-19 of Boyd), therefore reducing the number of varying parts required for connections, and reducing costs. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the printer structure of Odilair, with Boyd, such that it comprises the bolted connection of Boyd between the pair of legs and the stay portion of Odilair, in order to provide a fastener assembly and connection that utilizes a one size fastener for varying thickness portions being attached (see Column 1 lines 15-19 of Boyd), therefore reducing the number of varying parts required for connections, and reducing costs.
The combination of Odilair and Boyd fails to teach wherein the case includes a first protruding portion located at a position that is in the second direction from the screw portion and the first flange of the bolt, the first protruding portion being configured to restrict movement of the bolt in the second direction and being configured to contact the first protruding portion.
However, Zhang teaches a case (20) that includes a first protruding portion (221) located at a position that is in the second direction (C in annotated Figure 3 above) from the screw portion (threads of 40) and the first flange of the bolt (flat surface on head of bolt 40), the first protruding portion being configured to restrict movement of the bolt in the second direction and being configured to contact the first protruding portion (see Column 2 lines 39-47), in order to keep the bolt within the case during assembly and further prevent unwanted loss of parts during assembly (see Column 2 lines 39-47 of Zhang).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Odilair and Boyd, with Zhang, such that it comprises a first protruding portion located on the case at a position that is in the second direction from the screw portion and the first flange of the bolt, in order to keep the bolt within the case during assembly and further prevent unwanted loss of parts during assembly (see Column 2 lines 39-47 of Zhang).
NOTE 1: A carriage shaft is a part of a printer, and the frame 1 and 10 is capable of supporting a printer and all of its parts.
NOTE 2: It is understood that a tubular square structure as disclosed will have a first and second wall facing one another.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAH/Examiner, Art Unit 3678          

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678